Johns, C. J.
The facts in this case are undisputed. If a man marries a woman, he takes her with all her burdens. The first question is, who is liable for this debt — the guardian or the ward? The Court are clearly of opinion that the guardian is alone liable in an action for necessaries furnished to the infant by his direction.
We are of opinion, even supposing that this action would lie against the defendants, that neither the written acknowledgment of the 13th June, 1810, nor the verbal one made two days after, takes this case out of the Act of Limitations. They are null and void.
The letter to Abbott will be attended to by the jury, and if they should think it contains any acknowledgment of the debt, it will prevent the operation of the Act of Limitations.
(Note. Hall contended that this letter should not be regarded, because if it proved anything, it was a promise by John Owens alone, which would not support the replication that the defendants promised within three years.)
Verdict for defendants. Bill of exceptions.